 
 
I 
108th CONGRESS 2d Session 
H. R. 4749 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2004 
Mr. Price of North Carolina (for himself, Mr. Waxman, Mr. Spratt, Mr. Meehan, and Mr. Cramer) introduced the following bill; which was referred to the Committee on Government Reform, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To require accountability for personnel performing Federal contracts with private security contractors. 
 
 
1.Short titleThis Act may be cited as the Transparency and Accountability in Security Contracting Act. 
2.Requirements relating to contracts with private security contractors 
(a)Accountability requirements for personnel performing federal contracts with private security contractors 
(1)Requirement to provide certain information about personnel performing federal contractsEach covered contract shall require contractors to provide the appropriate Federal Government contracting officer with the following information at the time the contract is awarded and to update the information during contract performance as necessary: 
(A)Number of persons being used by the contractor and subcontractors (at any tier) of the contractor to carry out the contract and any subcontracts under the contract. 
(B)A description of how such persons are trained to carry out tasks specified under the contract. 
(C)The salaries and benefits of such persons. 
(D)A description of each category of activity required by the covered contract. 
(2)Full cost accountingEach covered contract shall include the following requirements: 
(A)Before award of the contract, the contractor shall provide cost estimates of salary, insurance, materials, logistics, travel, administrative costs, and other costs of carrying out the contract. 
(B)Before contract closeout, the contractor shall provide a report on the actual costs of carrying out the contract, in the same categories as provided under subparagraph (A). 
(3)Casualty reportingEach covered contract shall require full reporting by the contractor of all personnel casualties in carrying out the contract. 
(4)OversightBefore a covered contract is awarded, the head of the agency awarding the contract shall ensure that sufficient funds are available to enable contracting officers of the agency to perform oversight of the performance of the contract. 
(5)Waiver authorityThe head of the agency awarding a covered contract may waive a requirement of this section with respect to a contract in an emergency or exceptional situation, as determined by the head of the agency. Any such waiver shall be limited to the requirements that are impossible or impracticable to implement because of the emergency or exceptional situation. In any case in which the head of an agency waives a requirement under this section with respect to a contract, the agency head shall submit to Congress a report, within 30 days after the date of award of the contract, that describes the contract, the waiver, the emergency or exceptional situation that justified the waiver, and a plan for bringing the contract into compliance with the waived requirements as soon as possible or an explanation of why the waiver needs to be permanent.  
(6)FAR revisionsNot later than 120 days after the date of the enactment of this Act, the Federal Acquisition Regulation shall be revised to implement the provisions of this subsection. 
(b)Requirements of the Secretary of Defense relating to contracts with private security contractors 
(1)Hiring standards relating to private security contractorsNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall prescribe in regulations minimum standards for the persons that private security contractors may hire for the performance of any covered contract. The standards may vary based on the duties of personnel, but must address past criminal activity, security clearance requirements, and other issues the Secretary determines may lead to security or performance concerns. 
(2)Comparative analysisBefore a Federal agency enters into a covered contract, the Secretary of Defense shall perform a cost and effectiveness analysis for every category of potential activity that may be carried out by the private security contractor under the contract, comparing the cost and effectiveness that would be associated with the same activities being carried out by civilian employees of the Department of Defense or members of the Armed Forces. The Secretary shall ensure, as part of the analysis, that the overall military mission would not be significantly affected if the contractor personnel refused to perform work as required under the contract. 
(c)DefinitionsIn this section: 
(1)Covered contractsThe term covered contract means a contract entered into by the Federal Government with a private security contractor, except that, in the case of a task or delivery order contract entered into by the Federal Government with a private security contractor, the term means a task order issued under the contract.  
(2)Private security contractorThe term private security contractor means any entity under contract with the Federal Government— 
(A)whose personnel are allowed to carry weapons as part of their contract; or 
(B)that uses persons who perform one or more of the following duties: 
(i)Military logistics and maintenance. 
(ii)Interrogation of prisoners. 
(iii)Convoy security. 
(iv)Guarding vital facilities and personnel. 
(v)Intelligence gathering and analysis. 
(vi)Tactical security work. 
(vii)Local force training.  
(d)Effective dateThis section shall apply to covered contracts entered into on or after the date occurring 60 days after the date of the enactment of this Act. 
 
